Title: To Thomas Jefferson from Henry Dearborn, 9 April 1802
From: Dearborn, Henry
To: Jefferson, Thomas


            Sir,
              War Department 9th. April 1802.
            The following gentleman are proposed to your consideration, as Candidates for military Agencies: (viz)
            For the Northern Department Peter Gansevoort, of Albany.
            For the middle Department William Linnard of Philadelphia.
            For the Southern Department Abraham D. Abrahams of Savannah.
            I have the honor to be, Sir, with high consideration, Yr. Obt.
            Servant
            H. Dearborn
          